DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 9/06/2022 is acknowledged.  The traversal is on the ground(s) that Species C merely shows a plurality of cells of Species B.  This is not found persuasive because Species C illustrates a different configuration than Species B. The specification says the cells are not shown (190) and one of ordinary skill in the art would not place the cells as shown in Fig 12 into the configuration of Fig 13. Species C and B illustrate patentably distinct variations/embodiments.Finally, the only proper traversal to an election of species requirement is that the components are obvious variants over one another.  Absent such an admission, they are deemed separately patentable and a search burden exists for examining all of the differing species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusuda et al. US 2014/0251585 Al.
Re claim 1, Kusuda et al. teach a heat exchanger comprising: a plurality of unit cells (fig 3), each unit cell comprising: a unit cell first portion including a plurality of first furcated flow passages through which a first fluid flows (internals of 324 , 326, 328  ), the plurality of first furcated flow passages including a plurality of first inbound flow passages (internals of 324 , 326, 328 left of node 314/302) and a plurality of first outbound flow passages (internals of 324 , 326, 328 right of node 314/302); a unit cell second portion (exterior passages surrounding 324 , 326, 328) including a plurality of second furcated flow passages through which a second fluid flows (fig 3), the plurality of second furcated flow passages including a plurality of second inbound flow passages and a plurality of second outbound flow passages (fig 3 noting passage between trusses branch and join in between trusses around the nodes); and a solid domain (walls of 324 , 326, 328 and nodes 314/302 ), the unit cell first portion and the unit cell second portion positioned at opposite sides of the solid domain, the solid domain separating the first fluid from the second fluid, wherein the plurality of first furcated flow passages of the unit cell first portion is intertwined with the plurality of second furcated flow passages of the unit cell second portion on opposite sides of the solid domain to provide heat transfer (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘intertwine’ is Definition of twine
 (Entry 2-3 of 3)
2archaic : a twined or interlaced part or object
3archaic : an act of twining, interlacing, or embracing 
And noting that according to the Merriam-Webster dictionary, the plain meaning of ‘interlace’ is 
Definition of interlace
transitive verb
1: to unite by or as if by lacing together : INTERWEAVE
2: to vary by alternation or intermixture : INTERSPERSE narrative interlaced with anecdotes
intransitive verb
: to cross one another as if woven together : INTERTWINE; also noting the term “portion” is considered broad and the portions are interlaced by alternation which meets the claim limitations).  
Re claim 3, Kusuda et al. teach each of the plurality of second outbound flow passages extend from at least one of the plurality of second inbound flow passages at a 90 degree angle (fig 3 noting that the second passages are defined by large volume air space surrounding the trusses and volumes extend in all directions and thus generally are considered to extend at a 90 degree angle by virtue of completely surrounding the trusses).  
Re claim 4, Kusuda et al. teach the unit cell first portion includes three first inbound flow passages and three first outbound flow passages (see the rejection of claim 1 and fig 3).  
Re claim 5, Kusuda et al. teach the unit cell second portion includes three second inbound flow passages and three second outbound flow passages.  
Re claim 6, Kusuda et al. teach intersections of walls of the solid domain define intersections of the second fluid where there are either two second inbound flow passages and one second outbound flow passage or, alternatively, two second outbound flow passages and one second inbound fluid flow passage (noting that multiple passages meet the claim limitations since the claim does not require that there is a limit top the number of channels, and for example, if three passages are present, then claiming two passages will be met by the prior art).  
Re claim 9, Kusuda et al. teach  the plurality of first furcated flow passages has a different cross-sectional area as at least one of the plurality of second furcated flow passages (fig 3).  
Re claim 10, Kusuda et al. teach  the plurality of first furcated flow passages changes a direction of flow of the first fluid, and the plurality of second furcated flow passages changes a direction of flow of the second fluid (fig 3 also noting that fluid naturally changes direction in swirls, eddie flows, vortices, etc, which varies on the speed of the fluid and intended use;  it is noted that the italicized limitation is a functional limitation which the reference is capable of performing).  
Re claim 11, Kusuda et al. teach  wherein the direction changes reduce a thermal boundary layer within the plurality of first furcated flow passages and the plurality of second furcated flow passages (it is noted that the italicized limitation is a functional limitation which the reference is capable of performing).  
Re claim 12, Kusuda et al. teach  wherein the heat exchanger is at least one of a fluid-to-fluid heat exchanger or a liquid-to-liquid heat exchanger (figs 6-7).  
Additionally noting that for clarity, the recitation “the heat exchanger is at least one of a fluid-to-fluid heat exchanger or a liquid-to-liquid heat exchanger” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Regarding claim 13, since claim 12 only requires at least one of the heat exchangers listed, the liquid-to-liquid heat exchanger does not further limit claim 12 when the fluid-to-fluid heat exchanger is selected.  Thus, per the rejection of claim 12, Kusuda et al. teach the fluid-to-fluid heat exchanger, and claim 13 is rejected because it does not require the particulars of claim 12. 
Additionally noting that for clarity, the recitation “the liquid-to-liquid heat exchanger includes at least one of an oil-to-oil heat exchanger or an oil-to-fuel heat exchanger” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 14, Kusuda et al. teach  the fluid-to-fluid heat exchanger includes at least one of a liquid-to-gas heat exchanger or a gas-to-gas heat exchanger (fig 6-7).  

Additionally noting that for clarity, the recitation “the fluid-to-fluid heat exchanger includes at least one of a liquid-to-gas heat exchanger or a gas-to-gas heat exchanger” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
Re claim 15, Kusuda et al. teach the intertwined plurality of first furcated flow passages and the plurality of second furcated flow passages define a pattern promoting contact with the solid domain (fig 3).  
Re claim 17, Kusuda et al. teach a heat exchanger comprising: a manifold (306/322); a heat exchanger core extending from the manifold (para 23 space in between manifolds); 
and a plurality of unit cells provided within the heat exchanger core (fig 3), each unit cell comprising: a unit cell first portion including a plurality of first furcated flow passages through which a first fluid flows, the plurality of first furcated flow passages including a plurality of first inbound flow passages and a plurality of first outbound flow passages; a unit cell second portion including a plurality of second furcated flow passages through which a second fluid flows, the plurality of second furcated flow passages including a plurality of second inbound flow passages and a plurality of second outbound flow passages; and a solid domain, the unit cell first portion and the unit cell second portion positioned at opposite sides of the solid domain, the solid domain separating the first fluid from the second fluid, wherein the plurality of first furcated flow passages of the unit cell first portion is intertwined with the plurality of second furcated flow passages of the unit cell second portion on opposite sides of the solid domain to provide heat transfer (see the rejection of claim 1).  
Re claim 18, Kusuda et al. teach the unit cell first portion includes three first inbound flow passages and three first outbound flow passages;   the unit cell second portion includes three second inbound flow passages and three second outbound flow passages; and intersections of walls of the solid domain define intersections of the second fluid where there are either two second inbound flow passages and one second outbound flow passage or, alternatively, two second outbound flow passages and one second inbound fluid flow passage (fig 3).  
Re claim 19, Kusuda et al. teach  flat surfaces of the plurality of first furcated flow passages and flat surfaces of the plurality of second furcated flow passages are in contact with opposite flat surfaces of the solid domain.  
Re claim 20, Kusuda et al. teach the plurality of first furcated flow passages changes a direction of flow of the first fluid, and the plurality of second furcated flow passages changes a direction of flow of the second fluid; and the direction changes reduce a thermal boundary layer within the plurality of first furcated flow passages and the plurality of second furcated flow passages  (fig 3 also noting that fluid naturally changes direction in swirls, eddie flows, vortices, etc, which varies on the speed of the fluid and intended use;  it is noted that the italicized limitation is a functional limitation which the reference is capable of performing).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al..
Re claim 2, another embodiment teach each of the plurality of first outbound flow passages extend from at least one of the plurality of first inbound flow passages at a 90 degree angle (812, fig 8) to provide a condenser.
 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine embodiments of the Kusuda et al. invention in order to advantageously allow for a heat pipe function for heat exchange.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al. in view of White US 6221463 B1.
Re claim 7 , Kusuda et al. fail to explicitly teach details of the surfaces.
White teach  flat surfaces of the plurality of first furcated flow passages and flat surfaces of the plurality of second furcated flow passages are in contact with opposite flat surfaces of the solid domain (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘flat’ is 
 : having a relatively smooth or even surface, figs 5-8) to create a stacked heat exchanger of regularly spaced raised portions and depressions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the flat surfaces as taught by White in the Kusuda et al. invention in order to advantageously allow for a lightweight and high strength structure. 
Claim(s)  2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al. in view of Ryan US 9440216 B2.
Re claim 2, Kusuda et al. fail to teach details of the passages, yet Ryan teach each of the plurality of first outbound flow passages extend from at least one of the plurality of first inbound flow passages at a 90 degree angle (fig 5) to employ Schwarz surface for heat exchange.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the passages as taught by Ryan in the Kusuda et al. invention in order to advantageously allow for maximized surface area for heat exchange.
Re claim 8, Kusuda et al. fail to teach details of the passages, yet Ryan teach the plurality of first furcated flow passages has the same cross-sectional area as at least one of the plurality of second furcated flow passages (fig 5) to employ Schwarz surface for heat exchange.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the passages as taught by Ryan in the Kusuda et al. invention in order to advantageously allow for maximized surface area for heat exchange.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusuda et al. in view of Roisin et al. US 2013/0206374 Al..
Regarding claim 16, Kusuda et al. fail to teach the material details.
However, Roisin et al. teach the heat exchanger includes a material selected from the group consisting of aluminum, titanium alloy, and aluminum alloy to make the heat exchanger out of aluminum (paragraph 48.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the material  as taught by Roisin et al.  in the Kusuda et al. invention in   order to advantageously allow for a material able to provided heat exchange between known fluids for use in heat exchangers (paragraph 48). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763